Case: 21-10811       Document: 00516343634           Page: 1      Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 3, 2022
                                    No. 21-10811
                                                                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Andrew Ashford,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:19-CR-178-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Andrew Ashford
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Ashford
   has not filed a response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10811     Document: 00516343634           Page: 2   Date Filed: 06/03/2022




                                    No. 21-10811


          We have reviewed counsel’s brief and the relevant portions of the
   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review.
          Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                         2